Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
Claims 1-5, 8, 9, 11 and 14-18 are currently pending. Claim 1 has been amended. Claims 6, 10, 12 and 13 have been canceled.  Claims 11 and 14-17 were previously withdrawn.  Claims 1-5, 8, 9 and 18 are currently under examination.
Rejections Withdrawn
2.	In favor of the rejection set forth below, the rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Dey et al., Journal of Inflammation Research, Jan 2015; 8:29-47 is withdrawn.
3.	In view of Applicant’s amendments, the rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Gilliams et al., Journal of Infectious Diseases, 2014; 210:585-92 is withdrawn. 
4.	In favor of the rejection set forth below, the rejection of claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over Loomis et al., US 2002/0187136 A1; Published: 12/12/02, and th European Congress of Clinical Microbiology and Infectious Diseases on 10-13 May 2014); 213:305-13 is withdrawn.
Objections Maintained
Claim Objections
5.	The objection to claim 8 and 9 because said claim depends upon a rejected based claim (informality) is maintained for the reasons set forth in the previous office action.  The cancellation of claim 10, 12 and 13 obviates said objection. Appropriate correction is required.  

New Grounds of Objection and Rejection 
Claim Objections
6.	Claim 4 is objected to because of the following informalities:  said claim does not recite a conjunction between “bafilomycin A1” and “ammonium chloride”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of bacterial infections to be treated and more specifically define the first and second agents to be administered or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  In the instant case, to fulfill the written description requirement, a representative number of bacterial infections Staphylococcus aureus) to be treated and the specific combination of agents (beyond chloroquine, bafilomycin A1 and ammonium chloride in conjunction with a bacterial lysin or autolysin, or a bacteriophage lysin) must be described to show possession of the genus as filed.
A representative number of species means that the species that are adequately described are representative of the entire genus.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. 
The claimed invention is broad and specification does not support or fully describe the breadth of the invention as claimed.  At the outset, the only bacterial infection taught by the examples of the specification are as it pertains to Staphylococcus aureus.  Paragraph 0083 teaches that since low pH induced SCVs and/or non-replicating S. aureus and medium pH neutralization resulted in bacterial regrowth, they treated infected host cells with lysosomotropic alkalinizing agents. Chloroquine, bafilomycin A1 or ammonium chloride all neutralized the phagolysosomal pH. Host cells treated with lysosomotropic alkalinizing agents exhibited significantly lower percentages of SCVs seven days after infection (FIG. 3). No differences in total colony counts between control and treated cells were observed. Lysosomotropic alkalinizing agents did not inhibit bacterial growth at the concentrations used. 
Paragraph 0084 assesses the growth resumption of S. aureus persists through treatment of host cells with chloroquine. Fluorescence microscopy revealed that S. aureus localized within phagolysosomes in both, control and chloroquine-treated host cells, three days post-infection. We observed no dividing bacteria in infected host cells without chloroquine treatment. However, chloroquine facilitated bacterial cell division as assessed by transmission electron microscopy (TEM).  Mice infected with S. aureus Cowan were treated with flucloxacillin alone (control), or in combination with chloroquine (FIG. 5a). Chloroquine treatment significantly reduced the frequency of SCVs in mice in various organs (FIG. 5b) and compartments (FIG. 5c). Absolute bacterial numbers were comparable, independent of chloroquine treatment (see paragraph 0085). 
Healthline (https://www.healthline.com/health/infections#6; accessed on December 14, 2021, teaches that bacteria are single-celled microorganisms. They’re very diverse, coming in a variety of different shapes and sizes. Bacteria can be found in all sorts of environments, including soil, bodies of water, and in or on our bodies. Some can survive extreme temperatures or even radiation exposure.  Although there are a great many bacteria in and on our bodies, these bacteria often don’t cause disease. In fact, the bacteria in our digestive tract can help us digest our food. However, sometimes bacteria can enter our bodies and cause an infection. Some examples of bacterial infections include, but are not limited to: 
strep throat
bacterial urinary tract infections (UTIs), often caused by coliform bacteria
bacterial food poisoning, often caused by E. coli, Salmonella, or Shigella
bacterial cellulitis, such as due to Staphylococcus aureus (MRSA)
bacterial vaginosis
gonorrhea
chlamydia
syphilis
Clostridium difficile (C. diff)
tuberculosis
whooping cough
pneumococcal pneumonia
bacterial meningitis
Lyme disease
cholera
botulism
tetanus
anthrax
It is noted that bacterial infections are most often treated with antibiotics. Antibiotics are medications that affect bacterial growth. They can either impede bacteria from multiplying or kill them outright. There are different classes of antibiotics. The one you’re prescribed will depend on what type of bacterium is causing your infection. Additionally, misuse of antibiotics has caused many bacteria to develop resistance to them.
As it pertains to claim 18, which recites in part ‘comprising a chimeric bactericidal polypeptide having at least 80% sequence identity with a sequence selected from the group consisting of SEQ ID NO: 27-47, there is no clear adequate description which demonstrate the 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of amino acids and the mutations thereof, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. The specification does not provide adequate written description for the engineered composition as claimed. None of the examples provide guidance for the missing information and one of skill in the art would require an adequate description to determine whether Applicant was in possession of the broadly claimed genus of mutations at the time the invention was filed.

Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed.  The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, 
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. 
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of probiotics and enzymes as related to the disorders as claimed, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of a particular derivative is not deemed representative of the genus of immunogenic compositions to which the claims refer and hence do not meet the written description requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan, US 2004/0023897 A1; Published: 2/5/04, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400.
Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
Caplan teaches a method of preventing or treating disease mediated by Bacillus anthracis in an individual, comprising administering to the individual an effective amount of chloroquine (see Caplan-claim 1; meeting the recitation of claim 1 (a) and 4).
Caplan does not specifically teach a second agent selected from a bacterial lysin or autolysin or a bacteriophage lysin as required by claim 1 b).
Fischetti teaches that lysins have been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. The advantages over antibiotics are their specificity for the pathogen without disturbing the normal flora, the low chance of bacterial resistance to lysins, and their ability to kill colonizing pathogens on mucosal surfaces, a capacity previously unavailable. Thus, lysins may be a much 
It would have been obvious before the effective filing date of the presently claimed invention to employ bacteriophage lysins as a source of an effective antibacterial in the method suggested by Caplan with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvement to yield a predictable result. The skilled artisan would have been motivated to make this modification because Fischetti teaches that their bacteriophage lysins has been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. Further, one of skill in the art would have been motivated to make this modification because this particular species of lysins has advantages over antibiotics, they have specificity for the pathogen without disturbing the normal flora, there is a low chance of bacterial resistance to lysins, and they have the ability to kill colonizing pathogens on mucosal surfaces, a capacity which were once previously unavailable.  The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating a bacterial infection. 
Since the first and second agents are being administered to a human, the host cell is inherently a eukaryotic host cell, as required in claim 3.  The claimed second agent is identical to what has been taught in the prior art, absent evidence to the contrary, said agent is capable of entering the host cell and/or intracellular compartment of the host cell (as recited in claim 5). Accordingly, the subject matter of the claimed invention would have been prima facie 
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

9.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leimer et al., The Journal of Infectious Diseases, 2016 (published online 7/17/15 and presented in part at the 24th European Congress of Clinical Microbiology and Infectious Diseases on 10-13 May 2014); 213:305-13, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400
Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell; and b) administration of an effective amount of a second agent, wherein said second agent is a bactericidal agent, wherein the first agent is a lysosomotropic alkalinizing agent, and wherein the second agent is a bacterial lysin or autolysin, or a bacteriophage lysin.
Leimer et al. teach antimicrobial therapy in Staphylococcus aureus infected patients (meeting the limitation of claim 2).  Leimer demonstrates that therapeutic neutralization of 
Leimer do not specifically teach a second agent selected from a bacterial lysin or autolysin or a bacteriophage lysin as required by claim 1 (b).
Fischetti teaches that lysins have been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. The advantages over antibiotics are their specificity for the pathogen without disturbing the normal flora, the low chance of bacterial resistance to lysins, and their ability to kill colonizing pathogens on mucosal surfaces, a capacity previously unavailable. Thus, lysins may be a much needed anti-infective in an age of mounting antibiotic resistance (see abstract; meeting the limitation of claim 1 (b)). Moreover, Fischetti teaches that in addition to more effective killing, 
It would have been obvious before the effective filing date of the presently claimed invention to employ bacteriophage lysins as a source of an effective antibacterial in the method suggested by Leimer with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvement to yield a predictable result. The skilled artisan would have been motivated to make this modification because Fischetti teaches that their bacteriophage lysins has been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. Further, one of skill in the art would have been motivated to make this modification because this particular species of lysins has advantages over antibiotics, they have specificity for the pathogen without disturbing the normal flora, there is a low chance of bacterial resistance to lysins, and they have the ability to kill colonizing pathogens on mucosal surfaces, a capacity which were once previously unavailable.  The skilled artisan would have had 
Since the first and second agents are being administered to a human, the host cell is inherently a eukaryotic host cell, as required in claim 3.  The claimed second agent is identical to what has been taught in the prior art, absent evidence to the contrary, said agent is capable of entering the host cell and/or intracellular compartment of the host cell (as recited in claim 5). Accordingly, the subject matter of the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 

10.	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al., Journal of Inflammation Research, Jan 2015; 8:29-47, and further in view of Fischetti, Curr Opin Microbiol., 2008; 11(5):393-400
Independent claim 1 is drawn to a method of treatment of a bacterial infection in a subject in need thereof, comprising: a) administration of an effective amount of a first agent, wherein said first agent increases the intracellular pH of a host cell and/or of an intracellular 
Dey et al. disclose a study aimed to determine any alteration in the killing of Staphylococcus aureus in murine peritoneal macrophages when chloroquine (CQ(first agent)) is used alone compared with when it is used in combination with ciprofloxacin (see abstract and page 30; meeting the limitation of claim 1(a), 2 and 4). The first agent as claimed is identical to that of Dey et al. Said first agent necessarily increases the intracellular pH of a host cell and/or of an intracellular compartment of a host cell, absent evidence to the contrary. 
Dey do not specifically teach a second agent selected from a bacterial lysin or autolysin or a bacteriophage lysin as required by claim 1 (b).
Fischetti teaches that lysins have been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. The advantages over antibiotics are their specificity for the pathogen without disturbing the normal flora, the low chance of bacterial resistance to lysins, and their ability to kill colonizing pathogens on mucosal surfaces, a capacity previously unavailable. Thus, lysins may be a much needed anti-infective in an age of mounting antibiotic resistance (see abstract; meeting the limitation of claim 1 (b)). Moreover, Fischetti teaches that in addition to more effective killing, the application of two different lysins may significantly retard the emergence of enzyme-resistant mutants. When the pneumococcal lysin Cpl-1 is used in combination with certain antibiotics a similar synergistic effect was seen. Cpl-1 and gentamicin were found to be 
It would have been obvious before the effective filing date of the presently claimed invention to employ bacteriophage lysins as a source of an effective antibacterial in the method suggested by Dey with a reasonable expectation of success. This modification may be viewed as applying a known technique to a known method ready for improvement to yield a predictable result. The skilled artisan would have been motivated to make this modification because Fischetti teaches that their bacteriophage lysins has been used successfully in a variety of animal models to control pathogenic antibiotic resistant bacteria found on mucosal surfaces and infected tissues. Further, one of skill in the art would have been motivated to make this modification because this particular species of lysins has advantages over antibiotics, they have specificity for the pathogen without disturbing the normal flora, there is a low chance of bacterial resistance to lysins, and they have the ability to kill colonizing pathogens on mucosal surfaces, a capacity which were once previously unavailable.  The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for treating a bacterial infection. 
Since the first and second agents are being administered to a human, the host cell is inherently a eukaryotic host cell, as required in claim 3.  The claimed second agent is identical 
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Conclusion
11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	December 14, 2021

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645